Notice of Allowability
Claims 1-13 and 15 are allowed. 
The following is Examiner’s statement on the reasons for allowance:

Regarding Claim 1, Applicant has incorporated the limitations of claim 14, which the Office indicated was allowable subject matter in the previous Office Action.  An updated search of claim 14’s features was conducted.  Claims 2-11 are allowed because they depend on claim 1.  

Regarding Claim 12, Applicant has incorporated the limitations of claim 14, which the Office indicated was allowable subject matter in the previous Office Action.  An updated search of claim 14’s features was conducted.  Claims 13 and 15 are allowed because they depend on claim 12.

					         Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        February 25, 2022